Citation Nr: 1122409	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1975 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The weight of the competent and credible evidence is against finding that the Veteran's bilateral hearing loss, tinnitus, and hypertension began during his military service or are related to his service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss, tinnitus, and hypertension were not incurred in or aggravated by his service and, in the case of the hearing loss and hypertension, also may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2008, prior to initially adjudicating his claims in the January 2009 decision at issue in this appeal, so in the preferred sequence.  The letter informed him of the type of information and evidence required to substantiate his service-connection claims and of his and VA's respective responsibilities in obtaining this supporting evidence, and complied with Dingess as well by apprising him of the downstream disability rating and effective date elements of his claims.  So he has received all required VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and all records concerning any pertinent evaluation and treatment since service, whether from VA or at a private facility.  There is no indication of any outstanding records pertaining to his claims.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

VA afforded the Veteran an audiological evaluation in January 2009 to determine whether his bilateral hearing loss and tinnitus are attributable to his military service.

A VA examination is unnecessary to determine whether the Veteran has hypertension related to his military service, as the standards of McLendon have not been met.  He has not submitted or indentified any medical evidence confirming or even suggesting he has hypertension, such as in the way of a clinical diagnosis.  His STRs show he reported a prior high blood pressure reading (6 or so months earlier) to the examiner during his military separation examination in November 1978.  But his blood pressure was 118/62 during that examination, and the examiner commented the blood pressure was okay now.  The Veteran's unsubstantiated allegation that he has hypertension, more than 30 years later, and that it is related to that one reported high blood pressure reading in service, is insufficient evidence to associate this claimed condition with his service so as to warrant having him examined for a medical nexus opinion concerning this.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  This is especially true since his blood pressure is determined by objective (not subjective) means - namely, by a blood pressure reading using a monitor or cuff.  So he cannot establish he has elevated blood pressure, much less persistently elevated blood pressure indicative of hypertension, merely by way of his unsubstantiated lay opinion.  Instead, the measurement of his blood pressure must be above a certain range (systolic and/or diastolic) and not predicated on just one isolated reading.  See Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  So, simply put, he has not established he has this claimed condition or the necessary symptoms suggestive of it, which he necessarily must at least have for any potential relationship with his military service.

Accordingly, the Board finds that no further development of the claims is necessary to meet the requirements of the VCAA or Court.

II.  Whether Service Connection is Warranted for Bilateral Hearing Loss

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (sot to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is entitled to the benefit of the doubt regarding any issue material to the determination.  38 C.F.R. § 3.102.

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss it must be of a particular level of severity.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).

It is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., sufficient hearing loss to the meet the threshold requirements of § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

The Veteran's STRs show that audiometric testing was performed during his military entrance and separation examinations.  In December 1975, during his enlistment examination, the audiometric testing of his right ear revealed a 
20-decibel loss at the 500 Hz level, 10-decibel loss at the 1000 Hz level, a 0-decibel loss at the 2000 Hz level, a 10-decibel loss at the 3000 Hz level, and a 0-decibel loss at the 4000 Hz level.  Audiometric testing of his left ear revealed a 25-decibel loss at the 500 Hz level, a 10-decibel loss at the 1000 Hz level, a 0-decibel loss at the 2000 Hz level, a 5-decibel loss at the 3000 Hz level, and a 0-decibel loss at the 4000 Hz level.  So his hearing was within normal limits at all frequencies tested, except perhaps in the 500 Hz frequency for his right ear.

In November 1978, during his military separation examination, the audiometric testing reportedly revealed a 15-decibel loss at all frequencies in each ear.  Unlike the December 1975 audiogram at entrance into service, a copy of this test at separation is not in the file.  The Veteran reported hearing loss during that exit examination, but the examiner indicated subjective hearing loss, objective okay.

The Veteran was discharged from service the following month, in December 1978.

The Veteran's post-service medical and other records show he was first diagnosed with bilateral hearing loss in September 2008, so some 30 years later.  He did not have any documented complaints of hearing loss during those many intervening years, which is probative evidence against the notion he had continuous hearing loss during those years, though not altogether determinative or dispositive of whether he in fact did or did not.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub. nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Veteran's DD Form 214 shows his military occupational specialty (MOS) was infantryman - which, although he did not have wartime service, could have involved repeated exposure to loud noise.  So the type of noise trauma he claims to have experienced in service is consistent with the circumstances, conditions and hardships of his service.  See 38 U.S.C.A. § 1154(a).  But it still has to be established that his bilateral hearing loss is a consequence of that noise exposure in service and not, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, there is simply no competent and credible evidence of record establishing this required cause-and-effect correlation.

A private audiogram performed in September 2008 showed an average 35-decibel loss in the right ear and an average 36-decibel loss in the left ear.

During the slightly more recent January 2009 VA examination, the audiometric testing of the right ear revealed a 35-decibel loss at the 500 Hz level, 40-decibel loss at the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, a 50-decibel loss at the 3000 Hz level, and a 50-decibel loss at the 4000 Hz level.  Audiometric testing of his left ear revealed a 30-decibel loss at the 500 Hz level, a 35-decibel loss at the 1000 Hz level, a 50-decibel loss at the 2000 Hz level, a 65-decibel loss at the 3000 Hz level, and a 70-decibel loss at the 4000 Hz level.  So there is no disputing the Veteran has a ratable bilateral hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.

But regarding the more determinative issue of etiology, this VA examiner determined the Veteran's hearing loss was less likely than not caused by or the result of in-service acoustic trauma because, although he had military noise exposure, he had no findings of hearing loss, significant threshold shift or complaint of tinnitus in service.  This VA examiner therefore readily acknowledged the Veteran experienced the type of noise exposure claimed in service, just concluded nonetheless it did not result in the present-day hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  Both in Buchanan and other precedent cases, however, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be 

weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So, here, we have a situation where there admittedly was a subjective complaint or suggestion of hearing loss while in service, but not also objective confirmation of hearing loss.  In fact, to the contrary, it was expressly ruled out apparently on the basis of the objective findings of a hearing evaluation.  And the VA examiner considers this significant in disassociating the present-day hearing loss with the Veteran's military service that ended many years ago.

Since that examiner based the opinion on review and consideration of the relevant evidence in the file, and more importantly provided explanation or rationale underlying the opinion, it is probative evidence against the Veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

The Board finds this VA examiner's opinion more probative than the Veteran's contrary lay opinion because the VA examiner has specialized training and expertise in the subject matter at issue (namely, hearing-related disorders), whereas the Veteran does not.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Because there is no objective evidence of hearing loss in service (only subjective mention of this possibility, which was ruled out), and the Board finds the VA examiner's opinion that the current hearing loss is unrelated to in-service noise exposure more probative than the Veteran's unsubstantiated lay testimony concerning this, the Board finds that service connection for bilateral hearing loss is not warranted.  For the reasons and bases discussed, the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, in turn requiring the denial of this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III.  Whether Service Connection is Warranted for Tinnitus

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  The Veteran's STRs, however, do not mention any such complaints.  Nevertheless, although there is no indication he complained of tinnitus at any time while on active duty, much less received this diagnosis, because of its inherently subjective nature he is considered competent, even as a layman, to report having experienced its characteristic manifestations.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Also, as already alluded to, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  But for non-combat Veterans providing non-medical related lay testimony regarding an event during service (keeping in mind this Veteran did not have wartime service but, instead, served after the conclusion of the Vietnam War), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  So, ultimately, the Board will have to determine whether his lay testimony concerning having purportedly experienced tinnitus during his service is also credible to have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board also will have to determine whether his lay testimony regarding having purportedly experienced continuous tinnitus since service is credible, so not just competent, when similarly assessing the ultimate probative value of this additional lay testimony as well.  This, as a reminder, is because establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity, i.e., permanency, of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

It also is worth reiterating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, and other disorders of these sorts), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So, again, medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Veteran claims to have experienced a gradual onset of tinnitus during his military service, whereas he now reports experiencing rather constant tinnitus.  He also reports the associated symptoms as coinciding with the decline in his hearing, which, as explained, was not objectively demonstrated in service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The January 2009 VA examiner also determined the Veteran's tinnitus was not related to his military service because he did not have hearing loss or a significant threshold shift in service.  So, again, this examiner readily conceded the Veteran experienced the type of noise exposure claimed in service, that is, sustained relevant injury, just does not believe the tinnitus (or hearing loss) is a consequence of that noise trauma in service.  He also provided reason or justification for this conclusion.  And given this examiner's specialized training and expertise in this subject matter area, the Board finds this examiner's unfavorable opinion more probative than the Veteran's unsubstantiated lay testimony to the contrary, especially considering the Veteran does not profess to have any such specialized training or expertise.  He has not presented any medical evidence supporting his claim that might tend to refute this VA examiner's unfavorable opinion.  So there is not an approximate balance of probative evidence for and against the claim; instead, the preponderance of the evidence is against the claim, in turn meaning the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim is denied.


IV.  Whether Service Connection is Warranted for Hypertension

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).

Hypertension also may be presumed to have been incurred in service if manifest to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The minimum compensable disability rating (of 10 percent) for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's STRs show he reported one high blood pressure reading approximately six months prior to his November 1978 separation examination.  His then current blood pressure during that exit examination, however, was 118/62, and the examiner indicated that it was "okay now", despite the report of an earlier elevated reading.  So even accepting there had been some earlier indication of elevated blood pressure, apparently in May 1978 or thereabouts, the Veteran's blood pressure was not considered so out of the norm during his subsequent November 1978 military separation examination as to suggest he had persistently elevated blood pressure indicative or suggestive of hypertension.


And there still is no such competent and credible evidence in the file.  He has not submitted or identified the existence of any medical records showing a current diagnosis of hypertension, or at the very least confirmation he has had this condition since filing this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Other than the type of excepted conditions mentioned, a "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran claims he has hypertension, and has since his service, but his lay statement alone is insufficient to establish this diagnosis because this is not a condition readily amenable to just lay diagnosis, much less to probative comment regarding its likely date of onset or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


Therefore, as there is no evidence of a diagnosis of hypertension in service or currently (or at least since filing this claim), there is no basis to grant this claim for service connection.  For these reasons and bases, the preponderance of the evidence is against this claim.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

The claims for service connection for bilateral hearing loss, tinnitus, and hypertension are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


